DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3 April 2020 has been considered by the examiner.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 8-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims do not fall within at least one of the four categories of patent eligible subject matter because the program product can consist of only program code, as outlined in claim 8, and can be an entirely software embodiment, as stated in paragraph 35 of the specification.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 3, 9, 10, and 16, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "(direct object model)".  The specification discloses DOM as document object model, and it is unclear if the label in the parenthesis is meant to teach something different, or was an error. This issue is repeated in claims 9, and 16.
Claim 3 recites the limitation "the DOM".  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over McInerny, USPN 10,296,558 in view of Sickmiller et al., USPN 2009/0106296.
With regard to claims 1, 8, and 15, McInerny discloses a network service, including an interface configured to receive a request for a secure web application (column 3 lines 46-63) from a plug-in (virtual machine instance) integrated into a web browser on a client computing device (column 3 lines 33-45, column 35 lines 20-36), wherein the request further includes a user credential token (information associated with a user, column 10 lines 36-51, column 28 lines 54-66), a token processor that evaluates the user credential token and determines an associated customer domain server (column 21 line 59-column 22 line 34) provided by a back-end service (Fig. 1 107), and a transport service that establishes a secure channel with the customer domain server 
With regard to claims 2, 9, and 16, McInerny in view of Sickmiller discloses the plugin of claim 1, as outlined above, and McInerny further discloses the text-based data includes HTML, a DOM, and JavaScript (column 38 lines 9-27). The motivation to combine remains the same as outlined above.

With regard to claims 4, 11, and 18, McInerny in view of Sickmiller discloses the service of claim 8, as outlined above, and McInerny further discloses the interface is further configured to receive and execute an HTTP request from the plugin for a subsequent interaction with the secure web application (column 7 line 51-column 8 line 9), wherein the HTTP request includes the user credential token (column 10 lines 36-51, column 28 lines 54-66). The motivation to combine remains the same as outlined above with regard to claim 1.
With regard to claims 5, 12, and 19, McInerny in view of Sickmiller discloses the service of claim 8, as outlined above, and McInerny further discloses the transport service forwards the HTTP request to the associated customer domain server and receives back an updated text-based package (column 32 lines 16-28, column 38 lines 39-47). The motivation to combine remains the same as outlined above with regard to claim 1.
With regard to claims 6, 13, and 20, McInerny in view of Sickmiller discloses the service of claim 8, as outlined above, and McInerny further discloses the updated text-based package back is forwarded back to the plug-in (column 32 lines 16-28, column 38 
With regard to claims 7 and 14, McInerny in view of Sickmiller discloses the service of claim 8, as outlined above, and McInerny further discloses a list of secure web applications that cause the plug-in to redirect requests (column 5 line 57-column 6 line 29). The motivation to combine remains the same as outlined above with regard to claim 1.
References Cited
Athas et al., USPN 2014/0337405, uses a proxy platform to create a text based data package (0054), but was not seen as the best reference to use in a rejection.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB LIPMAN whose telephone number is (571)272-3837.  The examiner can normally be reached on 5:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Zand can be reached on 571-272-3811.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/JACOB LIPMAN/Primary Examiner, Art Unit 2434